Citation Nr: 1037506	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
social phobia (paruresis).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1973 to February 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 rating decision by the New York, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that prior to award of service connection for 
social phobia, the Veteran had perfected appeals in the issues of 
entitlement to service connection for dysthymic disorder and 
posttraumatic stress disorder (PTSD).  As will be further 
discussed below, the RO advised the Veteran that the award of 
service connection for social phobia represented a complete grant 
of the benefits sought on appeal for psychiatric disability.  The 
Board notes that, in addition to social phobia, the medical 
evidence of record shows that the Veteran has been diagnosed with 
anxiety disorder and dysthymic disorder (depression).  The Board 
is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a service-
connected disability in the absence of medical evidence which 
does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
The medical evidence in this case does not provide a clear 
delineation of the symptoms attributable to each psychiatric 
diagnosis.  As such, the Board will not make such a distinction 
and will treat all reported psychiatric symptomatology as being 
attributable to the service-connected social phobia, which is 
favorable to the Veteran.


FINDING OF FACT

Throughout the period of the appeal, the Veteran's service-
connected psychiatric symptoms have been manifested by no more 
than occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
social phobia (paruresis) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9403 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For the issue decided herein, the appeal is from the initial 
rating assigned with the grant of service connection.  The 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The Veteran is exercising his right to 
appeal the rating assigned.  An October 2009 statement of the 
case (SOC) and May 2010 supplemental SOC (SSOC) properly provided 
the Veteran notice of the criteria for rating psychiatric 
disabilities, as well as further notice on the downstream issue 
of an increased initial rating, including of what the evidence 
showed, and why the current rating was assigned.  The Veteran has 
had ample opportunity to respond/supplement the record.  He is 
not prejudiced by this process; notably, he does not allege that 
notice in this case was less than adequate or that he is 
prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 
128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent service treatment records (STRs) 
and post-service medical records has been completed.  He did not 
identify any pertinent, outstanding treatment records.  The RO 
arranged for a VA examination in 2003 and 2009.  The Veteran 
(through his attorney representative in December 2009) indicated 
that he did not wish to participate in a hearing.  Evidentiary 
development is complete.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Factual Background

The STRs show that in April 1975, the Veteran was seen for 
complaints of difficulty urinating in the presence of others for 
six years and he requested a urological consultation despite a 
"GMO" opinion that the problem is psychological.  The examiner 
indicated that the Veteran had a history of inability to void 
under public circumstances-a problem present prior to service-and 
was certainly worse in the Army.  It was noted that recently he 
was unable to produce a drug urine sample.  It was indicated that 
there was no history of genitourinary trauma or infection.  The 
impression was detrusor/bladder dyssynergia.  A June 1975 entry 
indicated that the Veteran was being investigated for inability 
to void publicly, specifically inability to produce a urine 
specimen for purposes of drug control.  After examination, the 
examiner concluded that there was no objective evidence of 
voiding dysfunction.

Post-service, St. Joseph's Hospital records dated in June 1993 
and July 1994 show complaints of difficulty voiding.  Multiple 
cystoscopies were performed.

Private outpatient treatment records dated from October 1996 to 
January 2003 show complaints of inability to urinate in public 
and assessments of bashful bladder syndrome and benign prostate 
hypertrophy (BPH).

In October 2002, the Veteran submitted a claim for service 
connection for an inability to urinate.

On VA psychiatric examination in January 2003, the examiner noted 
that the Veteran was to be assessed for an original service 
connection for paruresis and indicated that the claims file was 
available at the time of evaluation.  The Veteran's in-service 
and post-service history regarding urinary problems was noted.  
On examination, the Veteran complained of nervousness, 
irritability, frustration and anger.  He reported sleeping 
difficulty throughout most of his adult life, to include taking 
an  hour to fall asleep and then having five to six hours of 
broken sleep.  He reported that he was divorced and had custody 
of his children.  He reported that he had an excellent 
relationship with his children.   He stated that he was too busy 
raising them to do much socially, but had done some dating.  He 
enjoyed staying in touch with his family, exercising and watching 
educational television.  He was working full time.  

Objectively, the examiner noted that the Veteran had a nervous 
demeanor.  His motor function was within normal limits.  His 
affect was somewhat blunted and his mood was "pretty good."  
Speech was within normal limits.  The Veteran reported occasional 
suicidal ideation but no plan or intention of self harm.  He 
denied homicidal ideation, delusions, or hallucinations.  Memory, 
attention and concentration were "very good."  Insight and 
judgment were fair.  The Axis I (clinical disorders) diagnosis 
was anxiety disorder, not otherwise specified.  The Axis III 
(general medical conditions) diagnosis was urinary problems, 
deferred to medical evaluation.  The examination assigned a 
Global Assessment of Functioning (GAF) score of 65.  The examiner 
stated that she could not comment as to whether or not the 
Veteran had a specific medical etiology for his urinary problems.  
It was indicated that if there was no medical etiology to the 
problem, then it would be suggested that his difficulty urinating 
had more to do with his anxiety.  It was indicated that while 
anxiety was a component to the urinary problems, no answer could 
be stated as to whether or not the anxiety was the cause of the 
problem.  

VA outpatient treatment records dated from August 2003 to May 
2006 show complaints of inability to urinate in public and 
diagnoses of paruresis, social phobia, depressive disorder, NOS 
and general anxiety disorder.  During this time period the 
Veteran denied homicidal or suicidal ideation and speech was 
normal.  There was no evidence of psychosis or memory loss.  The 
Veteran was well groomed and oriented.  He reported problems with 
depression and self esteem.  He was participating in 
psychotherapy and taking medication.  Of particular note, in 
January, February, May and June 2004, the Veteran reported fewer 
difficulties urinating in public places.  In June 2004 he 
reported that he was not as afraid of rejection as he used to be.  
In August 2004 and January 2005, the Veteran reported periodic 
problems falling and staying asleep, but also noted that he 
worked out, had dinner and drank coffee after 10:00 PM and then 
went to bed after 11:00 PM.  He also reported taking Ambien.  In 
March 2005, the Veteran claimed he was functioning at work and 
taking care of his children.  The examiner noted that paruresis 
was still an issue with possible response to therapy made less 
likely with the Veteran's intent of receiving VA compensation.

In a May 2006 statement, a urologist indicated that the Veteran 
suffers from bashful bladder syndrome with considerable 
difficulty voiding in public.  He also stated that while the 
condition was not life threatening, it had a "severe impact" on 
the Veteran socially. 

During a June 2006 Board hearing, the Veteran testified that 
during service, he was unable to provide a urine sample.  The 
Veteran's representative noted that the Veteran had taken anti-
depression medication following service, but was not currently 
taking that medication because of a bad reaction.

A July 2009 VA psychiatric examination report reflects that the 
Veteran had worked as a carpenter for many years; he felt that he 
had done very well in his job but his difficulties urinating in 
public places had held him back in terms of his career.  He 
indicated that he currently worked in a shop where there was a 
private bathroom instead of in the field.  He also reported 
difficulty pursuing romantic relationships because he did not 
want to have to explain his condition.  The Veteran reported that 
his two children lived with him and attended community college.  
He had only a few close friends. He was independent in all 
activities of daily living, and had no history of legal problems.  
The Veteran reported that he had discontinued his antidepressant 
medications because of the side effects and had dropped out of 
psychiatric treatment.  He still took Ambien on occasion.  He 
complained of depression and anxiety on most days, low energy and 
difficulty sleeping.  He tended to avoid public or social 
situations.  On examination, the Veteran was appropriately 
groomed and cooperative.  His behavior was appropriate and there 
was no impairment of communication.  His motor functioning was 
unremarkable.  Mood was depressed and anxious.  Affect was 
constricted.  Speech was within normal limits.  Thought process 
was organized and goal directed.  He denied suicidal ideation, 
homicidal ideation, hallucinations, or periods of violence.  The 
Veteran was alert and oriented times three.  Recent and remote 
memory was intact.  Insight and judgment were good.  The 
diagnosis was social phobia.  The examiner assigned a GAF score 
of 65.  He noted that the Veteran was underemployed and socially 
withdrawn.  

By rating decision dated in July 2009, the RO granted service 
connection for social phobia (paruresis), evaluated as 10 percent 
disabling, effective October 11, 2002.  In a July 2009 letter, 
the RO informed the Veteran that this award also represented a 
complete grant of the benefits sought on appeal relative to a 
July 2006 notice of disagreement (for the issues of entitlement 
to service connection for dysthymic disorder and PTSD).  

In a September 2009 Notice of Disagreement, the Veteran appealed 
the rating assigned for social phobia.

In a December 2009 statement, the Veteran indicated that he was 
still employed as a "shop" carpenter; although he would have 
preferred to work in the field, his paruresis prevented this type 
of employment.  The Veteran indicated that his disability had not 
worsened since the July 2009 VA examination.

Increased Rating - Law and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. § 4.1 (2009).

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire appeal 
period is for consideration, and separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
4.3.

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 9403 for social phobia.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9403.  Under 38 C.F.R. § 4.130, the following 
ratings may be assigned:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name warrants a 100 percent 
rating.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships warrants a 70 
percent rating.

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships warrants 
a 50 percent rating.


Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events) warrants a 30 percent rating.


Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication warrants a 10 
percent rating.


38 C.F.R. § 4.130, Diagnostic Code 9403 (2009).

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
social phobia (paruresis).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1973 to February 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 rating decision by the New York, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that prior to award of service connection for 
social phobia, the Veteran had perfected appeals in the issues of 
entitlement to service connection for dysthymic disorder and 
posttraumatic stress disorder (PTSD).  As will be further 
discussed below, the RO advised the Veteran that the award of 
service connection for social phobia represented a complete grant 
of the benefits sought on appeal for psychiatric disability.  The 
Board notes that, in addition to social phobia, the medical 
evidence of record shows that the Veteran has been diagnosed with 
anxiety disorder and dysthymic disorder (depression).  The Board 
is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a service-
connected disability in the absence of medical evidence which 
does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
The medical evidence in this case does not provide a clear 
delineation of the symptoms attributable to each psychiatric 
diagnosis.  As such, the Board will not make such a distinction 
and will treat all reported psychiatric symptomatology as being 
attributable to the service-connected social phobia, which is 
favorable to the Veteran.


FINDING OF FACT

Throughout the period of the appeal, the Veteran's service-
connected psychiatric symptoms have been manifested by no more 
than occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
social phobia (paruresis) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9403 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For the issue decided herein, the appeal is from the initial 
rating assigned with the grant of service connection.  The 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The Veteran is exercising his right to 
appeal the rating assigned.  An October 2009 statement of the 
case (SOC) and May 2010 supplemental SOC (SSOC) properly provided 
the Veteran notice of the criteria for rating psychiatric 
disabilities, as well as further notice on the downstream issue 
of an increased initial rating, including of what the evidence 
showed, and why the current rating was assigned.  The Veteran has 
had ample opportunity to respond/supplement the record.  He is 
not prejudiced by this process; notably, he does not allege that 
notice in this case was less than adequate or that he is 
prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 
128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent service treatment records (STRs) 
and post-service medical records has been completed.  He did not 
identify any pertinent, outstanding treatment records.  The RO 
arranged for a VA examination in 2003 and 2009.  The Veteran 
(through his attorney representative in December 2009) indicated 
that he did not wish to participate in a hearing.  Evidentiary 
development is complete.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Factual Background

The STRs show that in April 1975, the Veteran was seen for 
complaints of difficulty urinating in the presence of others for 
six years and he requested a urological consultation despite a 
"GMO" opinion that the problem is psychological.  The examiner 
indicated that the Veteran had a history of inability to void 
under public circumstances-a problem present prior to service-and 
was certainly worse in the Army.  It was noted that recently he 
was unable to produce a drug urine sample.  It was indicated that 
there was no history of genitourinary trauma or infection.  The 
impression was detrusor/bladder dyssynergia.  A June 1975 entry 
indicated that the Veteran was being investigated for inability 
to void publicly, specifically inability to produce a urine 
specimen for purposes of drug control.  After examination, the 
examiner concluded that there was no objective evidence of 
voiding dysfunction.

Post-service, St. Joseph's Hospital records dated in June 1993 
and July 1994 show complaints of difficulty voiding.  Multiple 
cystoscopies were performed.

Private outpatient treatment records dated from October 1996 to 
January 2003 show complaints of inability to urinate in public 
and assessments of bashful bladder syndrome and benign prostate 
hypertrophy (BPH).

In October 2002, the Veteran submitted a claim for service 
connection for an inability to urinate.

On VA psychiatric examination in January 2003, the examiner noted 
that the Veteran was to be assessed for an original service 
connection for paruresis and indicated that the claims file was 
available at the time of evaluation.  The Veteran's in-service 
and post-service history regarding urinary problems was noted.  
On examination, the Veteran complained of nervousness, 
irritability, frustration and anger.  He reported sleeping 
difficulty throughout most of his adult life, to include taking 
an  hour to fall asleep and then having five to six hours of 
broken sleep.  He reported that he was divorced and had custody 
of his children.  He reported that he had an excellent 
relationship with his children.   He stated that he was too busy 
raising them to do much socially, but had done some dating.  He 
enjoyed staying in touch with his family, exercising and watching 
educational television.  He was working full time.  

Objectively, the examiner noted that the Veteran had a nervous 
demeanor.  His motor function was within normal limits.  His 
affect was somewhat blunted and his mood was "pretty good."  
Speech was within normal limits.  The Veteran reported occasional 
suicidal ideation but no plan or intention of self harm.  He 
denied homicidal ideation, delusions, or hallucinations.  Memory, 
attention and concentration were "very good."  Insight and 
judgment were fair.  The Axis I (clinical disorders) diagnosis 
was anxiety disorder, not otherwise specified.  The Axis III 
(general medical conditions) diagnosis was urinary problems, 
deferred to medical evaluation.  The examination assigned a 
Global Assessment of Functioning (GAF) score of 65.  The examiner 
stated that she could not comment as to whether or not the 
Veteran had a specific medical etiology for his urinary problems.  
It was indicated that if there was no medical etiology to the 
problem, then it would be suggested that his difficulty urinating 
had more to do with his anxiety.  It was indicated that while 
anxiety was a component to the urinary problems, no answer could 
be stated as to whether or not the anxiety was the cause of the 
problem.  

VA outpatient treatment records dated from August 2003 to May 
2006 show complaints of inability to urinate in public and 
diagnoses of paruresis, social phobia, depressive disorder, NOS 
and general anxiety disorder.  During this time period the 
Veteran denied homicidal or suicidal ideation and speech was 
normal.  There was no evidence of psychosis or memory loss.  The 
Veteran was well groomed and oriented.  He reported problems with 
depression and self esteem.  He was participating in 
psychotherapy and taking medication.  Of particular note, in 
January, February, May and June 2004, the Veteran reported fewer 
difficulties urinating in public places.  In June 2004 he 
reported that he was not as afraid of rejection as he used to be.  
In August 2004 and January 2005, the Veteran reported periodic 
problems falling and staying asleep, but also noted that he 
worked out, had dinner and drank coffee after 10:00 PM and then 
went to bed after 11:00 PM.  He also reported taking Ambien.  In 
March 2005, the Veteran claimed he was functioning at work and 
taking care of his children.  The examiner noted that paruresis 
was still an issue with possible response to therapy made less 
likely with the Veteran's intent of receiving VA compensation.

In a May 2006 statement, a urologist indicated that the Veteran 
suffers from bashful bladder syndrome with considerable 
difficulty voiding in public.  He also stated that while the 
condition was not life threatening, it had a "severe impact" on 
the Veteran socially. 

During a June 2006 Board hearing, the Veteran testified that 
during service, he was unable to provide a urine sample.  The 
Veteran's representative noted that the Veteran had taken anti-
depression medication following service, but was not currently 
taking that medication because of a bad reaction.

A July 2009 VA psychiatric examination report reflects that the 
Veteran had worked as a carpenter for many years; he felt that he 
had done very well in his job but his difficulties urinating in 
public places had held him back in terms of his career.  He 
indicated that he currently worked in a shop where there was a 
private bathroom instead of in the field.  He also reported 
difficulty pursuing romantic relationships because he did not 
want to have to explain his condition.  The Veteran reported that 
his two children lived with him and attended community college.  
He had only a few close friends. He was independent in all 
activities of daily living, and had no history of legal problems.  
The Veteran reported that he had discontinued his antidepressant 
medications because of the side effects and had dropped out of 
psychiatric treatment.  He still took Ambien on occasion.  He 
complained of depression and anxiety on most days, low energy and 
difficulty sleeping.  He tended to avoid public or social 
situations.  On examination, the Veteran was appropriately 
groomed and cooperative.  His behavior was appropriate and there 
was no impairment of communication.  His motor functioning was 
unremarkable.  Mood was depressed and anxious.  Affect was 
constricted.  Speech was within normal limits.  Thought process 
was organized and goal directed.  He denied suicidal ideation, 
homicidal ideation, hallucinations, or periods of violence.  The 
Veteran was alert and oriented times three.  Recent and remote 
memory was intact.  Insight and judgment were good.  The 
diagnosis was social phobia.  The examiner assigned a GAF score 
of 65.  He noted that the Veteran was underemployed and socially 
withdrawn.  

By rating decision dated in July 2009, the RO granted service 
connection for social phobia (paruresis), evaluated as 10 percent 
disabling, effective October 11, 2002.  In a July 2009 letter, 
the RO informed the Veteran that this award also represented a 
complete grant of the benefits sought on appeal relative to a 
July 2006 notice of disagreement (for the issues of entitlement 
to service connection for dysthymic disorder and PTSD).  

In a September 2009 Notice of Disagreement, the Veteran appealed 
the rating assigned for social phobia.

In a December 2009 statement, the Veteran indicated that he was 
still employed as a "shop" carpenter; although he would have 
preferred to work in the field, his paruresis prevented this type 
of employment.  The Veteran indicated that his disability had not 
worsened since the July 2009 VA examination.

Increased Rating - Law and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. § 4.1 (2009).

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire appeal 
period is for consideration, and separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
4.3.

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 9403 for social phobia.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9403.  Under 38 C.F.R. § 4.130, the following 
ratings may be assigned:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name warrants a 100 percent 
rating.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships warrants a 70 
percent rating.

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships warrants 
a 50 percent rating.


Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events) warrants a 30 percent rating.


Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication warrants a 10 
percent rating.


38 C.F.R. § 4.130, Diagnostic Code 9403 (2009).

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty 
in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Analysis

Regarding the application of the pertinent criteria, there is 
evidence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the ability 
to perform occupational tasks only during periods of significant 
stress.  The Board acknowledges the Veteran's report that he was 
uncomfortable in public and social situations.  However, he also 
reported having some meaningful relationships with his children 
and a few close friends, as noted on 2003 and 2009 VA examination 
reports.  While he has not accepted promotions to work in the 
field because of his social phobia, the fact remains that he has 
worked steadily for many years and, by his own report, has done a 
good job.  

The Board notes that the Veteran's GAF score was 65 in 2003 and 
2009 based on VA examinations.  A GAF score of 65 contemplates 
mild symptoms.  While GAF scores are not, in and of themselves, 
the dispositive element in rating a disability, they are 
persuasive evidence when used in association with detailed 
evaluations.  In this case the 10 percent rating contemplates a 
GAF score of 65 and a mild level of social phobia.  Because, as 
noted, the evidence did not warrant greater than the 10 percent 
disability awarded, a higher evaluation is not warranted for any 
point during the appeal period.

A 30 percent award is not warranted because there is no evidence 
of occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks due to depressed mood, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  As noted above, the Veteran has never exhibited any 
signs of memory loss.  No panic attacks or suspiciousness have 
ever been reported.  While the Veteran complained of periodic 
problems sleeping, this has been attributed to his exercising, 
eating and drinking coffee shortly before going to sleep, and not 
his social phobia.  See August 2005 and January 2005 VA 
outpatient treatment reports.  Moreover, while the Veteran's 
private urologist stated in 2006 that the Veteran's social phobia 
had a "severe" impact on him socially, the evidence simply does 
not demonstrate this.  The Board appreciates the Veteran's 
difficulties using public restrooms.  However, while he has 
experienced depressed mood, his depression has not been shown to 
interfere with his work efficiency or taking care of his 
children.  Again, while he may not have many close friends, he 
stated on VA examination in 2009 that he did have some close 
friends.  In sum, the Board finds that the criteria for a rating 
higher than the assigned 10 percent disability rating have not 
been demonstrated.  The Veteran's symptoms are more akin to those 
criteria, not to the criteria for the 30 percent rating.

The evidence of record shows that the Veteran's social phobia was 
improving with treatment.  See 2004 VA outpatient treatment 
record.  Thereafter, the Veteran decided to stop taking 
medication and receiving treatment.  The last VA compensation 
examination was in July 2009, relatively recently.  In a December 
2009 statement, the Veteran denied that his disability had 
worsened since that time.  Consequently, another examination to 
evaluate the severity of this condition is not warranted because 
there is sufficient evidence, already of record, to fairly decide 
this claim insofar as assessing the severity of this condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 
3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 
(1995).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  Moreover, the evidence 
does not demonstrate other related factors.  Therefore, referral 
for extra-schedular consideration in this case is not in order. 


ORDER

An initial rating in excess of 10 percent for social phobia 
(paruresis) is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


